 

Exhibit 10(b)

PGIM, Inc. and the Noteholders signatory hereto

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles,  CA 90067

﻿

As of February 23, 2018

WD-40 Company

9715 Businesspark Avenue

San Diego, CA 92131

Re:First  Amendment to Note Purchase and Private Shelf Agreement

Ladies and Gentlemen:

Reference is made to that certain Note Purchase and Private Shelf Agreement,
dated as of November 15, 2017 (as amended or otherwise modified from time to
time, the “Agreement”), by and between WD-40 Company, a Delaware corporation,
 on the one hand, and PGIM, Inc. and the other Purchasers, on the other
hand.  Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Agreement.

1.Amendment to Agreement.  Pursuant to the provisions of Section 17 of the
Agreement, and subject to the terms and conditions of this letter agreement, the
undersigned holders of Notes (the “Noteholders”) and the Company hereby agree
that Section 10.15 of the Agreement is hereby amended (i) to delete the “and” at
the end of clause (a) thereof, (ii) to delete the period at the end of clause
(b) thereof and to replace such period with “; and”, and (iii) to insert a new
clause (c) thereto, as follows:

“(c)up to $15,000,000 of expenditures for the purchase and improvement of a
building in the United Kingdom will not be applied to reduce the annual amount
of permitted Consolidated Capital Expenditures pursuant to this Section 10.15 so
long as such expenditures are made during fiscal year 2018 and/or fiscal year
2019.”

2.Limitation of Modifications.  The modifications effected in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent, waiver or other modification of any other terms or
conditions of the Agreement or any other document related to the Agreement, or
(b) a consent to any future amendment, consent, waiver or other
modification.  Except as expressly set forth in this letter agreement, each of
the Agreement and the documents related to the Agreement shall continue in full
force and effect.  The parties hereto acknowledge and agree that this letter
agreement constitutes a Transaction Document.

3.Representations and Warranties.  The Company hereby represents and warrants as
follows:  (i) No Default or Event of Default has occurred and is continuing
(both immediately before and immediately after giving effect to the
effectiveness of this letter agreement); (ii) the Company’s entering into and
performance of the Agreement, as modified by this letter agreement, has been
duly authorized by all necessary corporate and other action and do not and will
not require any registration with, consent or approval of, or notice to or
action by, any Person (including any Governmental Authority) in order to be
effective and enforceable; (iii) the Agreement, as modified by this letter
agreement, constitutes the legal, valid and binding obligation of the Company,



 

--------------------------------------------------------------------------------

 

enforceable against the Company in accordance with its respective terms except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity; and (iv) immediately after
giving effect to this letter agreement, each of the representations and
warranties of the Company set forth in the Agreement is true and correct as of
the date hereof (except to the extent such representations and warranties
expressly relate to another date, in which case such representations and
warranties are true and correct as of such other date).

4.Effectiveness.This letter agreement shall become effective, as of the date
hereof, on the date on which (i) the Noteholders shall have received a fully
executed counterpart of this letter agreement from each Credit Party, (ii) the
Noteholders shall have received a copy of a fully executed amendment to the Bank
Credit Agreement in form and substance reasonably satisfactory to the Required
Holders, and (iii) the Company shall have paid, by wire transfer of immediately
available funds, all reasonable fees, charges and disbursements of counsel to
the Noteholders in connection with this letter agreement.

5.Miscellaneous.

(a)This document may be executed in multiple counterparts, which together shall
constitute a single document.  Delivery of executed counterparts of this letter
agreement by telefacsimile or other secure electronic format (pdf) shall be
effective as an original.

(b)This letter agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the internal laws of New York,
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

[Remainder of the page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 

If you are in agreement with the foregoing, please sign this letter agreement in
the space indicated below whereupon, subject to the conditions expressed herein,
it shall become a binding agreement among each party named as a signatory
hereto.

Sincerely,

PGIM, INC.

﻿

﻿

 

By:

/s/ BRAD WIGINTON

﻿

Vice President

﻿

﻿

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

﻿

﻿

﻿

 

By:

/s/ BRAD WIGINTON

﻿

Vice President

﻿

﻿

FARMERS INSURANCE EXCHANGE

By:Prudential Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager

By:Prudential Private Placement Investors, Inc. (as its General Partner)
as Sub-Advisor

﻿

 

By:

/s/ BRAD WIGINTON

﻿

Vice President

﻿

﻿

MID CENTURY INSURANCE COMPANY

By:Prudential Private Placement Investors, L.P. (as Investment Advisor)
as Investment Manager

By:Prudential Private Placement Investors, Inc. (as its General Partner)
as Sub-Advisor

﻿

 

By:

/s/ BRAD WIGINTON

﻿

Vice President

﻿





 

--------------------------------------------------------------------------------

 

Accepted and agreed to as of the date first appearing above:

﻿

WD-40 COMPANY, a Delaware corporation

﻿

 

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

Each of the Guarantors hereby (a) consents to the amendments and
other modification effected by this letter agreement and the other transactions
contemplated hereby, (b) reaffirms its obligations under the Multiparty Guaranty
and its waivers, as set forth in the Multiparty Guaranty, of each and every one
of the possible defenses to such obligations, and (c) reaffirms that its
obligations under the Multiparty Guaranty are separate and distinct from the
obligations of the Company under the Agreement and the Notes.

WD-40 MANUFACTURING COMPANY, a California corporation

﻿

 

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

HPD LABORATORIES INC., a Delaware corporation

﻿

 

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

HEARTLAND CORPORATION,  a Kansas corporation

﻿

 

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿



 

--------------------------------------------------------------------------------